VINSON, Associate Justice
(dissenting).
I agree with the majority that the only issue in this case is the interpretation of Southern’s tariffs.
Railroads by their physical set up were long regarded as station to station carriers. The public’s demand for more and more service, and the competition from other forms of transportation, led the railroads to experiment in pick-up and delivery service for less than carload shipments. At the time of these experiments it was clear that *232the law of the land did not require the railroads to be more than station to station common carriers. Later it became clear that it was lawful for the railroads to hold out pick-up and delivery service, and lawful, moreover, to make allowances to consignors and consignees who wanted to handle their own goods to or from the station.
The Southern Railway Company held out pick-up and delivery service with provision for an allowance. Acme, as a consignor, seeks the allowance. The only reason that any dispute arises is that Acme, instead of being an ordinary shipper, is a freight forwarder with its place of business in the railway station.
A freight forwarder is an institution which simply takes advantage of the fact that a railroad is at its best with big car-loadings whereas many shippers Send small packages. The forwarder collects the small articles, becomes the consignor on a large shipment over the rails, and breaks down the consignment at the destination point.
By Southern’s tariffs,, when is a consign- or entitled to the allowance? “When * * * [he] elects to make his own arrangements for the Pick-Up Service authorized herein * * *What must he be sure to do when he makes his own arrangements ? “Said allowance will be made only on shipments which are delivered and unloaded by the consignor * * * in carrier’s freight depot.”
At the trial and on argument here, counsel stressed the issue of whether the packages in Acme’s leased portion of the premises and nearby, where Southern obtained them for loading, were in carrier’s freight depot within the meaning of the tariff. The court is in unanimity that the goods were within carrier’s freight depot.
The majority holds, nonetheless, that Acme is not entitled to the allowance because the phrase “said allowance” incorporates the limitations in the words “such service” in the preceding sentence of the same Item (210). “Such service” is pick-up service, which is described in another Item (20) : “The term ‘Pick-Up Service’ as used in this tariff, refers to the service of the carrier involved in calling for and collecting freight, and receipting therefor, from a dock platform, or doorway directly accessible to highway vehicles, at consignor’s * * * place of business; and includes transportation therefrom to the premises of the carrier’s freight depot * * * (Italics supplied.)
It is clear to me that Item 20 is drawn from the viewpoint of the carrier performing the service. It implies, for example, that the carrier is going to use a highway vehicle. There is no requirement that the consignor do the pick-up service like the carrier would. In fact the important language in Item 210 offering the allowance, “when the consignor elects to make his own arrangements”, negatives the idea that he must imitate the carrier’s method of performing the Pick-Up. I presume, therefore, that if a consignor were to carry a hundred pound sack on his back and slip it off in the carrier’s depot, he would have performed the “Pick-Up Service”.
The words of art that the majority stress in the Pick-Up definition are: “and includes transportation * * * [from the consignor’s place of business] to * * * the carrier’s freight depot.” There cannot be transportation in the usual sense here because of the physical set up; but this bit of “advertising” on the part of the railroad as to what it will do when it performs the pick-up service should not blind us to the fact that here the freight stands unloaded in the carrier’s depot as per the real requirement for the allowance. When the whole nature of railroad transportation is kept in the limelight rather than particular words of the tariff emphasized, it can be easily understood why the crucial factor in granting the allowance is that the freight be in the carrier’s depot ready for car loading. The railroad operates primarily a station to station system of transportation. It has broadened its service and increased its expense with pick-up and delivery. Hence, when a consignor chooses not to use the extended service and requests the refund, the carrier insists that the freight be in its station and there in such a way that its station to station transportation can work as efficiently as it did before it ever broadened its service. And when the freight is there and is ready for car loading, how it got there is immaterial. All the railroad need know is that the consignor made his own arrangements rather than having it perform the service. The railroad is being called upon for only station to station transportation. This consignor should receive the allowance the same as any other.
Item 210 which grants the allowance contains the important language in determining whether an allowance should be granted. The allowance is to be given to all who make their own arrangements for Pick-Up Service. In reality then, when the *233consignor has made his own arrangements, and the goods are ready for the railroad’s station to station transportation, the PickUp Service has been performed. How it was done I know not. That it was done is clear. I cannot, therefore, make the assumption of my brethren that Acme did no work.
The majority concede that if Southern offered alternative rates Acme would probably be entitled to the lower. There is no need to be ovemice concerning words; it can be said that in effect two rates are offered. The Interstate Commerce Commission in the case referred to by the majority (footnote 2) certainly considered the net effect of the allowance. Perchance it would have been better to post two sets of rates after further study as Commissioner Eastman suggested. The course followed, however, was the adoption of tariffs like the one now before us.
The majority’s statement that if Acme receives the allowance it will have an advantage over all other shippers is a conjectural conclusion. What are Acme’s operating costs ? What does it pay for the average shipment? What does Acme charge its patrons ? These matters are not of record, nor are they relevant. The allowance is not predicated upon consignor cost. It is a flat rate for all who make their own arrangements. We do not know how Acme made its own arrangements but we know that it did.
The trial court’s conclusion of law that Acme “elected to make and did make its own arrangements for the pick-up service authorized by the tariffs of the defendant” should be affirmed.